Citation Nr: 1430257	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  12-32 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of that hearing has been associated with the claims file.
 
The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the Veteran Benefits Management System.
 
The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's personnel records indicate that his military occupation specialty (MOS) was damage controlman.  VA has conceded that this MOS is highly probable for acoustic trauma.

2.  The Veteran has provided credible testimony regarding his in service noise exposure due to his work in naval ship engine rooms, helicopter decks, and with aircraft on nuclear guided missile ships.  He has also credibly testified that he has experienced tinnitus since service.

3.  The Veteran was afforded a VA examination for tinnitus in April 2012.  The examiner diagnosed the Veteran with tinnitus and opined that it was at least as likely as not a symptom associated with his hearing loss.  This examination was inadequate as the examiner ignored the Veteran's testimony and failed to provide any rationale for her opinion.

4.  In connection with his claim, the Veteran submitted a May 2014 letter from his private doctor, Dr. L.P., which opined that the Veteran had tinnitus in both ears due to long term exposure in the military.

5.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his military service.

6.  The Veteran does not have a current diagnosis of right ear hearing loss for VA purposes. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss has not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).  

2.  The criteria for service connection for tinnitus has been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for entitlement to service connection for tinnitus, because it is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).

Regarding the claim for right ear hearing loss, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2012 that fully addressed all notice elements.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran was also afforded a VA examination in April 2012.  The Board finds that this examination was adequate with regard to the Veteran's right ear hearing loss claim because the examiner reviewed the claims file, examined and interviewed the Veteran, performed an evaluation, and provided an opinion as to the Veteran's diagnosis.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
 
Review of the Veteran's service treatment records show normal hearing in the right ear both upon entry and separation from service.  

At private doctors' appointments in 2011, the Veteran's  puretone thresholds for his right ear were reported as follows:

Pure tone Threshold


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear - March 2011
5
0
15
20
20
Right Ear - September 2011
30
5
20
-
35
Right Ear - December 2011
20
5
15
-
30

These examination results do not show hearing loss for VA purposes.  38 C.F.R. § 3.385.  The Veteran was then afforded a VA examination in April 2012 in connection with his claim.  After an examination, the examiner opined that the Veteran's hearing loss for the right ear did not meet 38 C.F.R. § 3.385 disability criteria.  The other evidence of record does not indicate any current diagnosis of hearing loss in the right ear which would qualify the Veteran for service connection under VA law. 

Despite the Veteran's credible assertions of hearing loss since service, service connection cannot be granted for the Veteran's right ear.  While the Veteran may have some hearing loss in his right ear, his medical examinations show that the level of hearing loss does not meet the necessary criteria to be considered a disability under VA law.  In this instance, the Board finds that the Veteran's medical records and April 2012 VA examination are more probative evidence as these medical providers used their medical training and experience to perform audiological examinations using puretone audiometry testing, upon which the Board's decision is based under 38 C.F.R. § 3.385.  

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent any other evidence of current disability, the Board is constrained to deny this claim.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for hearing loss of the right ear is denied.

Service connection for tinnitus is granted.


REMAND

The Board finds that a remand is necessary in this case in order to obtain a new VA audiological examination.  While the Veteran was afforded a VA examination in April 2012, the Board finds that the examiner did not adequately address the shift in the Veteran's hearing threshold in the left ear from the Veteran's enlistment examination to the separation examination in his rationale.  The Board also finds that the April 2012 examiner did not address, in his opinion or rationale, the Veteran's private medical records, which include positive nexus opinions regarding the Veteran's hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left ear hearing loss.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any left ear hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran's private doctors have opined that his hearing loss is due to his noise exposure while in service.  The examiner is asked to specifically address these opinions in his or her opinion and rationale.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has left ear hearing loss that is causally or etiologically related to his military service.  

Finally, it should be noted that the Veteran received a '2' on the PULHES profile on his entrance examination.  The PULHES profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition).  Thus, the examiner is requested to opine as to whether it is at least as likely as not the Veteran had preexisting hearing loss prior to his military service in August 1987.  If so, did the Veteran's preexisting hearing loss worsen in severity in service, and if so, whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or aggravation of the disorder beyond its normal progression.

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

Please include a rationale for all opinions.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


